UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 26, AmCOMP Incorporated (Exact name of registrant as specified in its charter) Delaware 000-51767 65-0636842 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 701 U.S. Highway One, North Palm Beach, Florida 33408 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 840-7171 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On February 26, 2008, AmCOMP Incorporated (the “Company”) entered into an employment agreement with Frank Pinson, President, Southern Region of AmCOMP Assurance Corporation (“AAC”), a wholly-owned subsidiary of the Company, effective as of January 1, 2008 (the “Employment Agreement”). The initial term of the Employment Agreement expires on December 31, 2008 and is automatically renewed for additional one-year terms unless either party provides the other party with notice of its intent not to renew. Under the Employment Agreement, Mr. Pinson is to receive a salary of $140,000 per annum and is to receive additional compensation equal to 2-1/2% of the first $2,000,000 of the underwriting profit (as such term is defined in the Employment Agreement) of the
